STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    January 19, 2017
               Plaintiff-Appellee,

v                                                                   No. 329381
                                                                    Wayne Circuit Court
DUSAWON EASMAN,                                                     LC No. 15-003071-01-FH

               Defendant-Appellant.


Before: TALBOT, C.J., and JANSEN and HOEKSTRA, JJ.

PER CURIAM.

       Defendant appeals as of right his jury trial conviction of possession of a firearm by a
person convicted of a felony (felon-in-possession), MCL 750.224f. Defendant was sentenced to
two years’ probation. We affirm.

        Detroit Police Officers Erik Hayes, Johnny Hannah, and Jamarian Holloway were
conducting a routine patrol around 2:30 a.m. on March 28, 2015, when they encountered a silver
vehicle blocking the pedestrian sidewalk on the southbound side of Kilbourne in Detroit,
Michigan. Officer Holloway turned on the squad car’s spotlight and completely illuminated the
interior of the silver vehicle. Defendant, a passenger in that vehicle, was observed looking in the
direction of the squad car and making a “dipping” motion. Officer Hayes testified that by
indicating that defendant had made a “dipping motion,” he meant that he observed the front seat
passenger “leaning forward as if you were placing an item or grabbing an item, leaning forward
in the vehicle as securing or concealing an item.” Based on his experience as an officer, Officer
Hayes suspected defendant was concealing a weapon. All three officers exited the squad car and
moved toward the silver vehicle. Officer Hayes removed defendant from the vehicle, handcuffed
him, and turned him over to another officer. Officer Hayes then found a blue steel automatic
handgun in the area that would have been at defendant’s feet.

                                I. INSUFFICIENT EVIDENCE

         Defendant first argues that the prosecution presented insufficient evidence for a rational
trier of fact to find him guilty beyond a reasonable doubt of felon-in-possession. We disagree.

      Challenges to the sufficiency of the evidence are reviewed de novo. People v Lane, 308
Mich. App. 38, 57; 862 NW2d 446 (2014). “We review the evidence in a light most favorable to

                                                -1-
the prosecution to determine whether a rational trier of fact could find that the prosecution had
proved the crime’s elements beyond a reasonable doubt.” Id. “All conflicts in the evidence must
be resolved in favor of the prosecution and we will not interfere with the jury’s determinations
regarding the weight of the evidence and the credibility of the witnesses.” People v Unger, 278
Mich. App. 210, 222; 749 NW2d 272 (2008). A “prosecutor need not negate every reasonable
theory consistent with innocence.” People v Nowack, 462 Mich. 392, 400; 614 NW2d 78 (2000).
In addition, “ ‘[c]ircumstantial evidence and reasonable inferences arising from that evidence can
constitute satisfactory proof of the elements of a crime.’ ” Id. (citation omitted).

        The prosecution presented sufficient evidence for a rational trier of fact to reasonably
find defendant guilty beyond a reasonable doubt of the charge of felon-in-possession. MCL
750.224f prohibits a convicted felon from possessing a firearm unless certain circumstances have
been satisfied. People v Minch, 493 Mich. 87, 91; 825 NW2d 560 (2012). In this case, the
parties stipulated that defendant had previously been convicted of a felony and was ineligible to
possess a firearm. Thus, the prosecution was only required to establish defendant was in
possession of a firearm.

        Possession for purposes of felon-in-possession may be actual or constructive. Minch, 493
Mich. at 91. Because no officers saw defendant actually possess the handgun recovered from the
vehicle, at issue was whether defendant had constructive possession of the handgun. “The test
for constructive possession is whether ‘the totality of the circumstances indicates a sufficient
nexus between defendant and the [gun].’ ” Id. at 91-92 (citation omitted). “ ‘Although not in
actual possession, a person has constructive possession if he knowingly has the power and the
intention at a given time to exercise dominion or control over a thing, either directly or through
another person or persons . . . .’ ” Id. at 92 (citation omitted). “ ‘Put another way, a defendant
has constructive possession of a firearm if the location of the weapon is known and it is
reasonably accessible to the defendant.’ ” People v Johnson, 293 Mich. App. 79, 83; 808 NW2d
815 (2011) (citation omitted). “Possession can be proved by circumstantial or direct evidence
and is a factual question for the trier of fact.” Id.

        Two officers testified that they observed defendant make a “dipping motion,” and there
was testimony that this indicated that defendant was concealing a weapon. At the very least,
there was testimony that the dipping motion indicated that defendant was picking something up
or putting something down. After removing defendant from the vehicle, a handgun was found in
the same location where defendant would have been “dipping” his arm. A rational jury could
have found that defendant was observed reaching down and that defendant had knowledge of the
location of the handgun. Further, because the handgun was found in the area that would have
been between defendant’s feet, a rational jury could have easily surmised that defendant had
reasonable access to the handgun. Accordingly, the prosecution presented sufficient evidence at
trial for a rational trier of fact to find defendant guilty of felon-in-possession. Additionally,
defendant also claims that the police officers’ testimony was unreliable. However, defendant’s
challenge to the credibility of police officers’ testimony at trial also fails because it is not the role
of this Court to disturb the jury’s determination of a witness’s credibility. See Unger, 278 Mich
App at 222.




                                                  -2-
                          II. GREAT WEIGHT OF THE EVIDENCE

       Defendant next argues that the jury’s verdict was against the great weight of the evidence
presented at trial. We disagree.

        Defendant moved for a new trial in the trial court on the basis that the jury’s verdict was
against the great weight of the evidence. Defendant’s motion was denied. Appellate review of a
trial court’s denial of a motion for a new trial on the ground that the verdict was against the great
weight of the evidence is for an abuse of discretion. People v Lacalamita, 286 Mich. App. 467,
469; 780 NW2d 311 (2009). “An abuse of discretion occurs when a trial court chooses an
outcome falling outside the range of reasonable and principled outcomes.” Id.

        A new trial may be granted if a verdict is against the great weight of the evidence. MCR
2.611(A)(1)(e). In determining whether a verdict was against the great weight of the evidence,
“[t]he test is whether the evidence preponderates so heavily against the verdict that it would be a
miscarriage of justice to allow the verdict to stand.” People v McCray, 245 Mich. App. 631, 637;
630 NW2d 633 (2001). “Generally, a verdict may be vacated only when the evidence does not
reasonably support it and it was more likely the result of causes outside the record, such as
passion, prejudice, sympathy, or some other extraneous influence.” Lacalamita, 286 Mich. App.
at 469. “ ‘Conflicting testimony, even when impeached to some extent, is an insufficient ground
for granting a new trial.’ ” Id. at 470 (citation omitted).

        The jury’s verdict was not against the great weight of the evidence presented at trial.
Two officers testified that they witnessed defendant making a “dipping” motion. There was
testimony that the motion suggested defendant was reaching down to secure or conceal a
weapon. At the very least, there was testimony that defendant appeared to be picking something
up or putting something down on the floor of the vehicle. In fact, a handgun was recovered from
the area that would have been between defendant’s feet. Thus, it cannot be said “the evidence
preponderates so heavily against the verdict that it would be a miscarriage of justice to allow the
verdict to stand.” See McCray, 245 Mich. App. at 637. Because this Court cannot disturb the
jury’s determination of witness credibility, Lacalamita, 286 Mich. App. at 470, defendant’s
challenge to the credibility of the police officers’ testimony also fails in this context.

         Defendant also argues that the jury returned inconsistent verdicts and to allow the
inconsistencies to stand would result in a miscarriage of justice. At trial, defendant was
acquitted of the charges of carrying a concealed weapon, MCL 750.227, and possession of a
firearm during the commission of a felony (felony-firearm), MCL 750.227b. Defendant argues
that all three of the crimes required him to have possession of the handgun, and that “[i]t makes
no sense that the jury could find that [he] did and did not possess the handgun at the same time.”
However, “consistency in jury verdicts in criminal cases is not necessary.” People v Russell, 297
Mich. App. 707, 723; 825 NW2d 623 (2012). “Whenever a defendant is charged with different
crimes that have identical elements, the jury must make an independent evaluation of each
element of each charge. A jury in a criminal case may reach different conclusions concerning an
identical element of two different offenses.” People v Goss (After Remand), 446 Mich. 587, 597;
521 NW2d 312 (1994) (opinion by LEVIN, J.). Accordingly, a new trial is not warranted.



                                                -3-
                            III. PROSECUTORIAL MISCONDUCT

       Defendant next argues that by eliciting testimony from police officers that they were 100
percent certain about possession, by reiterating that testimony in her closing argument, and by
disparaging the character of defendant and defense counsel in her closing argument, the
prosecutor’s behavior amounted to prosecutorial misconduct. We disagree.

       To preserve for appeal a claim of prosecutorial misconduct, “a defendant must
contemporaneously object and request a curative instruction.” People v Bennett, 290 Mich. App.
465, 475; 802 NW2d 627 (2010). Defendant did not raise any contemporaneous objection to the
prosecutor’s conduct at trial or request any curative instructions. Thus, this issue is unpreserved.

         In general, “[i]ssues of prosecutorial misconduct are reviewed de novo to determine
whether the defendant was denied a fair and impartial trial.” Bennett, 290 Mich. App. at 475.
“Because the alleged error was not preserved by a contemporaneous objection and a request for a
curative instruction, appellate review is for plain (outcome-determinative) error.” People v
Callon, 256 Mich. App. 312, 329; 662 NW2d 501 (2003). “To avoid forfeiture under the plain
error rule, three requirements must be met: 1) error must have occurred, 2) the error was plain,
i.e., clear or obvious, 3) and the plain error affected substantial rights.” People v Carines, 460
Mich. 750, 763; 597 NW2d 130 (1999). Generally, to show the error affected substantial rights,
the defendant must show “that the error affected the outcome of the lower court proceedings.”
Id. Finally, this Court exercises its discretion in determining whether to reverse, and “[r]eversal
is warranted only when the plain, forfeited error resulted in the conviction of an actually innocent
defendant or when an error seriously affect[ed] the fairness, integrity or public reputation of
judicial proceedings independent of the defendant’s innocence.” Id. (citation and quotation
marks omitted; second alteration in original).

       “Given that a prosecutor’s role and responsibility is to seek justice and not merely
convict, the test for prosecutorial misconduct is whether a defendant was denied a fair and
impartial trial.” People v Dobek, 274 Mich. App. 58, 63; 732 NW2d 546 (2007). Issues of
prosecutorial misconduct are decided on a case-by-case basis. Id. at 64.

                              A. POLICE OFFICER TESTIMONY

       Defendant argues that it was improper for the prosecutor to elicit testimony from Officer
Hayes, Officer Hannah, and Detroit Police Detective Stephen Laine that they were certain
defendant possessed the handgun. “A witness may not opine about the defendant’s guilt or
innocence in a criminal case.” People v Heft, 299 Mich. App. 69, 81; 829 NW2d 266 (2012).

         First, defendant points to three separate exchanges between the prosecutor and Officer
Hayes:

                 Q. Okay. All right. And when you recover the gun, did you preserve it
         for prints?

                A. No, ma’am.

                Q. Okay. And why is that?
                                                -4-
              A. Because I was a hundred percent sure that it was, without a doubt it
       was his weapon.

                                              * * *

              Q. Okay. And you mentioned earlier that you were sure that that gun was
       being possessed by [defendant] that night, right?

               A. Yes, ma’am.

                                              * * *

               Q. When you saw the weapon on the bottom of the car, you said – you
       stated that you were sure that it was [defendant’s], correct?

               A. Yes, ma’am.

               Q. How sure were you?

               A. A hundred percent.

        Defendant argues that this testimony speaks directly to defendant’s guilt, and thus,
amounted to prosecutorial misconduct. However, Officer Hayes did not give his opinion
regarding defendant’s guilt. To the extent that Officer Hayes’s testimony constituted an opinion
that embraced an ultimate issue to be decided by the jury in the case, the testimony was
permissible. See MRE 704 (“Testimony in the form of an opinion or inference otherwise
admissible is not objectionable because it embraces an ultimate issue to be decided by the trier of
fact.”). Therefore, the prosecutor did not commit misconduct by eliciting the testimony.

       Next, defendant points to the testimony of Officer Hannah, who stated on cross-
examination that there was no question regarding possession of the handgun. Defendant argues
that Officer Hannah’s testimony was improper because it spoke to defendant’s guilt. However,
as with Officer Hayes, Officer Hannah did not opine that defendant was guilty. Instead, Officer
Hannah’s testimony encompassed the issue why none of the officers on the scene took
fingerprints from defendant or the driver of the silver vehicle. Further, Officer Hannah’s
testimony was in response to defense counsel’s questions and was not elicited by the prosecutor.
Therefore, the prosecutor did not improperly elicit this testimony.

        Lastly, defendant argues that Detective Laine’s testimony regarding the fingerprint policy
constituted a “backdoor way of eliciting testimony as to [defendant’s] guilt.” However, as with
the other police officers, Detective Laine did not testify regarding defendant’s guilt. Instead, the
purpose of Detective Laine’s testimony was to reinforce Officer Hayes’s testimony that items
will not be preserved for fingerprints if possession is certain, and the prosecution elicited this
testimony to explain why there was no fingerprint evidence linking defendant to the handgun
recovered from the silver vehicle. Again, this testimony was elicited for a proper purpose and
did not amount to prosecutorial misconduct.



                                                -5-
                                     B. CLOSING ARGUMENTS

       Defendant argues that it was improper for the prosecutor to reiterate in her closing
argument testimony from the police officers that defendant “a hundred percent” possessed the
handgun recovered from the silver vehicle. Defendant also argues that the prosecutor
inappropriately made disparaging statements about defendant’s character and defense counsel’s
character that amounted to prosecutorial misconduct.

         “Prosecutors are typically afforded great latitude regarding their arguments and conduct
at trial.” Unger, 278 Mich. App. at 236. The prosecution is free to argue all evidence admitted at
trial, as well as all reasonable inferences arising from that evidence, as they relate to the
prosecution’s theory of the case. Id. The prosecutor need not present her argument in the
blandest possible terms. Dobek, 274 Mich. App. at 66.

       The prosecutor was permitted to argue the facts of this case in her closing argument,
including that the officers had testified that possession of the handgun was certain. When
reviewed in context, the prosecutor reiterated this testimony to argue that defendant had
knowledge of, and reasonable access to, the handgun. For example, in arguing that defendant
had knowledge of the gun, the prosecutor stated:

                  If you believe the officers and you believe that in their experience they
           knew, like they said, he was 100 percent in possession of that gun, because we
           talked about constructive possession and when you have a gun on the floor in
           between your feet that you have possession, especially when you’re moving to
           reach for it, that is knowledge of that gun being there. That’s possession of that
           gun being there.

The purpose of the prosecutor’s statement was to argue to the jury that, should it find the police
officers’ testimony to be credible, it allows for the inference that by reaching down, defendant
knew that the handgun was there. The prosecutor was permitted to make that inference because
constructive possession was the prosecution’s theory of the case.

           Similarly, the prosecutor argued that defendant had reasonable access to the gun by
stating:

                  The judge is also going to tell you that in the State of Michigan we have
           joint possession which means that when there is two people in a vehicle they
           could both have possession of that gun as long as they both knew about it and
           both had reasonable access to it. In this case, the officers were convinced that the
           defendant … they were 100 percent sure that he was the person in possession of
           the gun. He was the person that was reaching for the gun.

Reasonable access to the handgun is the second element of constructive possession. See People
v Hill, 433 Mich. 464, 470-471; 446 NW2d 140 (1989) (“[A] defendant has constructive
possession of a firearm if the location of the weapon is known and it is reasonably accessible to
the defendant.”). Again, the prosecutor was permitted to argue that the officers’ testimony, if
found to be credible, allows for the inference that defendant had reasonable access to the

                                                   -6-
handgun. This argument was proper to make because it spoke to the prosecution’s theory that
defendant had constructive possession of the handgun.

       Defendant next argues that the prosecutor made disparaging remarks about defendant’s
character during her closing argument. Specifically, defendant takes issue with the prosecutor’s
comment that

       I don’t have to show you why the defendant’s trying to reach for the gun. You
       just have to believe that he, in fact, was because he knew that the gun was there.
       So you guys can figure that out. Why was he reaching for the gun? Maybe he
       was reaching for it to hide it from the police. Someone that’s been previously
       convicted of a felony might do that.

The prosecutor was permitted to point out all reasonable inferences raised by the facts of the
case. The parties had stipulated that defendant was previously convicted of a felony, and thus,
was ineligible to possess a firearm. Accordingly, the prosecutor was permitted to infer that if
someone had previously been convicted of a felony and was ineligible to possess a firearm, as
defendant was, that person may want to conceal that firearm should they ever come in contact
with the police.

        Lastly, defendant argues that the prosecutor improperly disparaged defense counsel’s
character in her rebuttal argument. Defendant specifically points to the prosecutor’s statements
that defense counsel “honestly doesn’t remember” what the police officers had testified to and
that defense counsel was “trying to make [the jury] focus on things that are not even important in
this case.” It is well established that a prosecutor cannot personally attack defense counsel.
People v McLaughlin, 258 Mich. App. 635, 646; 672 NW2d 860 (2003). The prosecutor is also
not permitted to suggest that defense counsel is intentionally attempting to mislead the jury.
Unger, 278 Mich. App. at 236. As this Court has explained:

       “The prosecutor may not question defense counsel’s veracity. When the
       prosecutor argues that the defense counsel himself is intentionally trying to
       mislead the jury, [she] is in effect stating that defense counsel does not believe his
       own client. This argument undermines the defendant’s presumption of innocence.
       Such an argument impermissibly shifts the focus from the evidence itself to the
       defense counsel’s personality.” [Id. (citation omitted).]

Prosecutorial statements must be evaluated in the context of defense counsel’s arguments.
People v Rodriguez, 251 Mich. App. 10, 30; 650 NW2d 96 (2002). Further, statements made by
the prosecutor may not “require reversal if they respond to issues raised by the defense.” Callon,
256 Mich. App. at 330.

       When viewed in context, the comments were properly made in rebuttal to defense
counsel’s closing argument. Defense counsel argued that Officer Hayes had lied about not
knowing that Officer Hannah was investigating a second vehicle in the driveway, and that
Officer Hannah had outed Officer Hayes’s lie by testifying that he was positive he had told
Officer Hayes where he was going. We conclude that the prosecutor’s comment, that the
defense attorney “honestly doesn’t remember what they actually said,” was made in rebuttal to

                                                -7-
clarify defense counsel’s closing argument, and not to disparage defense counsel’s character or
credibility.

        Additionally, the prosecutor’s argument that defense counsel was “trying to make [the
jury] focus on things that are not even important in this case” was also made in rebuttal to
defense counsel’s closing argument. Defense counsel argued that with everything going on in
the city of Detroit, the officers involved in this case surely had better things to do than to
investigate a vehicle blocking a sidewalk at 2:30 a.m. The prosecutor argued in rebuttal that this
was irrelevant to the case. While we caution that the statement bordered on an improper
statement questioning defense counsel’s veracity, we conclude that the prosecutor did not make
the statement in order to indicate that defense counsel was lying or misleading the jury. Instead,
the prosecutor made the statement to indicate that defense counsel’s closing argument
encompassed irrelevant issues. Therefore, we conclude that the statement did not constitute
prosecutorial misconduct.

                       IV. INEFFECTIVE ASSISTANCE OF COUNSEL

         Defendant next argues that he received ineffective assistance of counsel. We disagree.

        Defendant did not move for a new trial or a request a Ginther1 hearing in the trial court.
Accordingly, this issue is unpreserved, and we review the issue for mistakes apparent on the
record. People v Petri, 279 Mich. App. 407, 410; 760 NW2d 882 (2008). “A claim of ineffective
assistance of counsel is a mixed question of law and fact. A trial court’s findings of fact, if any,
are reviewed for clear error, and this Court reviews the ultimate constitutional issue arising from
an ineffective assistance of counsel claim de novo.” Id. (citations omitted).

        “Effective assistance of counsel is presumed, and the defendant bears a heavy burden of
proving otherwise.” People v Lockett, 295 Mich. App. 165, 187; 814 NW2d 295 (2012). “In
order to obtain a new trial, a defendant must show that (1) counsel’s performance fell below an
objective standard of reasonableness and (2) but for counsel’s deficient performance, there is a
reasonable probability that the outcome would have been different.” People v Trakhtenberg, 493
Mich. 38, 51; 826 NW2d 136 (2012). Trial counsel’s performance is evaluated without the
benefit of hindsight. People v Payne, 285 Mich. App. 181, 190; 774 NW2d 714 (2009).

               A. FAILURE TO OBJECT TO PROSECUTORIAL MISCONDUCT

        Defendant first claims that defense counsel was ineffective for failing to object to the
alleged prosecutorial misconduct outlined above. “Failing to advance a meritless argument or
raise a futile objection does not constitute ineffective assistance of counsel.” People v Ericksen,
288 Mich. App. 192, 201; 793 NW2d 120 (2010). As discussed, the prosecutor did not commit
misconduct. Therefore, defense counsel was not ineffective for failing to raise a meritless
objection.



1
    People v Ginther, 390 Mich. 436; 212 NW2d 922 (1973).


                                                -8-
      B. FAILURE TO OBJECT TO FELON-IN-POSSESSION JURY INSTRUCTIONS

        Defendant next argues that defense counsel was ineffective for failing to object to the
felon-in-possession jury instruction because the trial judge did not instruct the jury with regard to
the knowledge requirement of constructive possession. Defendant’s claim fails, however, as the
trial court did, in fact, include a knowledge instruction. Specifically, the trial court instructed the
jury:

               Possession does not necessarily mean ownership. Possession means that
       either the person has actual physical control of the thing as I do now with the pen
       I’m holding, or the person knows of the location of the firearm and has reasonable
       access to it.

Thus, an objection to the jury instructions would have been futile. See Ericksen, 288 Mich. App.
at 201. The trial court properly instructed the jury on the requirements of constructive
possession, namely, knowledge and reasonable access, and thus, defense counsel did not err by
failing to object. Therefore, defendant’s claim of ineffective assistance of counsel fails.

                            V. MISSING WITNESS INSTRUCTION

        Finally, defendant argues that he was entitled to a missing witness instruction due to the
prosecutor’s lack of due diligence in producing Officer Holloway at trial. “[A] trial court’s
determination of due diligence and the appropriateness of a ‘missing witness’ instruction” is
reviewed for an abuse of discretion. People v Eccles, 260 Mich. App. 379, 389; 677 NW2d 76
(2004).

        Despite being an endorsed witness, Officer Holloway did not testify at trial. During a
due diligence hearing, Detective Laine testified that Officer Holloway was currently disabled due
to a serious car accident that occurred a few days before the start of defendant’s trial. Officer
Holloway was hospitalized because of his injuries, and he had not returned to work since the
accident. Although Detective Laine had not personally seen Officer Holloway’s injuries, he
could confirm that Officer Holloway had to be extricated from his vehicle, and had suffered
“[m]ultiple facial injuries, [his] forehead was split open, [his] nose was split in half, [his] left
nostril was tore [sic] off, [and] both of his eyes are swollen shut.” Officer Holloway had visited
with a surgeon a day before the trial began.

        After the first day of trial, Detective Laine called Officer Holloway to inquire regarding
whether Officer Holloway would be able to testify. However, Officer Holloway did not answer
the phone due to his injuries. Detective Laine then sent Officer Holloway a text message asking
if he was able to talk about the accident. Officer Holloway responded to the text message,
indicating that he would be unable to answer questions regarding his accident at that time.
Detective Laine had attempted to serve Officer Holloway with a subpoena to appear at trial on
July 5, 2015, but “didn’t realize [Officer Holloway] had been in an accident earlier that day.”
Detective Laine made no further attempts to serve the subpoena. In addition to Detective Laine’s
testimony, the prosecution admitted the police department, fire department, and EMS reports
from the accident.


                                                 -9-
        A prosecutor who has endorsed a witness under MCL 767.40a(3) must exercise due
diligence to produce that witness at trial, unless the prosecutor can show that “the witness could
not be produced despite the exercise of due diligence.” Eccles, 260 Mich. App. at 388. Due
diligence constitutes the attempt to do everything that is reasonable, but not everything that is
possible, in order to obtain the presence of a witness. Id. at 391. “If the trial court finds a lack of
due diligence, the jury should be instructed that it may infer that the missing witness’s testimony
would have been unfavorable to the prosecution’s case.” Id. at 388.

        The trial judge determined that the prosecutor had shown due diligence and that Officer
Holloway was unable to testify because, just a few days prior, he had sustained serious facial
injuries in a car accident. We agree. The record is clear that Detective Laine attempted to
contact Officer Holloway via telephone and text message. However, Officer Holloway’s injuries
prevented him from communicating, at least verbally. Due to the short amount of time between
Officer Holloway’s accident and defendant’s trial, it was reasonable that Detective Laine would
be unable to serve Officer Holloway with a subpoena to appear at trial. Thus, the prosecutor
established that, through no fault of the prosecution, Officer Holloway was unavailable to testify.
Accordingly, no missing witness instruction was required. See Eccles, 260 Mich. App. at 388.

       Affirmed.


                                                               /s/ Michael J. Talbot
                                                               /s/ Kathleen Jansen
                                                               /s/ Joel P. Hoekstra




                                                 -10-